Case 6:10-cv-06525-FPG-MWP Document 264 Filed 10/12/18 Page 1 of 2

S\\ Vz NIXON PEABODY LLP Todd R. Shinaman
ATTORNEYS AT LAW Counsel
T 585-263-1265

-” Ly —~ p E A B 0 DY NIXONPEABODY.COM —tshinaman@nixonpeabody.com
4, @NIXONPEABODYLLP

1300 Clinton Square
Rochester, NY 14604-1792
585-263-1000

October 11, 2018

The Honorable Frank P. Geraci, Jr. , /
U.S. District Court Judge \Z 3 OY,
United States District Court “AS N DISTRI OU
Western District of New York —

100 State Street

Rochester, NY 14614

RE: Ellersick, et al. v. Monro Muffler Brake, Inc., et al.
10-CV-0625

Dear Judge Geraci:

Your Honor granted final approval of the settlement in the above referenced case on June 8,
2018, and the administration of the settlement has proceeded. In accordance with the settlement
agreement, settlement checks were distributed, and the defendant paid its share of the related
payroll taxes. The agreement provides that the funds from any settlement checks not cashed
would be redistributed to those who cashed their settlement checks. The agreement does not
specify whether the redistributed funds would be attributed to liquidated damages or wages.
The parties have agreed that these funds should be distributed as payments in settlement of
alleged liquidated damages and reported on an IRS form 1099, and that tax refunds from the
previous uncashed checks would be refunded to defendant.

The parties jointly seek Your Honor’s approval of this agreement.
Respectfully submitted,
/s/ Todd R. Shinaman
Todd R. Shinaman
ce: K. Bruns
B. Zom

R. Srey
S. Jones

4817-9041-4968. 1
Case 6:10-cv-06525-FPG-MWP Document 264 Filed 10/12/18 Page 2 of 2

The Honorable Frank P. Geraci NIXON PEABODY LLP
October 11, 2018 ATTORNEYS AT LAW
Page 2

NIXONPEABODY.COM
G@NIXONPEABODYLLP

SO ORDERED:

 

4817-904 1-4968.1
